Title: To Thomas Jefferson from Albert Gallatin, 12 September 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department Septer. 12th 1805
                  
                  I have the honor to enclose the copy of an application by Mr. Merry for an exemption from duty on goods imported for the use of Mr Foster as secretary of legation.
                  On enquiry both at the Treasury and at the Department of State, I find that no similar application was ever made, unless the Secretary, during A Minister’s absence, was accredited as Chargé d’affaires: and I have informed Mr Merry that the case being  would await your determination. The indulgence has heretofore been granted only to public Ministers & Chargés d’affaires: it has been of course refused to Consuls.
                  I have the honor to be with great respect Sir Your Most obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               